USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 1 of 12
                                                            Page 1                                                         Page 2
                      UNITED STATES DISTRICT COURT                       1               APPEARANCES
                      NORTHERN DISTRICT OF INDIANA                            All Parties Appearing Via Zoom Videoconference
                       FORT WAYNE DIVISION                               2
                                                                         3   ON BEHALF OF THE PLAINTIFFS:
           RYAN KLAASSEN, JAIME CARINI, )                                4     THE BOPP LAW FIRM
           D.J.B., by and through his )                                        1 South 6th Street
           next friend and father,     )
                                                                         5     Terre Haute, Indiana 47807
           DANIEL G. BAUMGARTNER,                 )
           ASHLEE MORRIS, SETH CROWDER, )                                      812-232-2434
           MACEY POLICKA, MARGARET ROTH, )                               6     BY: MELENA S. SIEBERT, ESQ.
           and NATALIE SPERAZZA,               )                                  msiebert@bopplaw.com
                                )                                        7
                     Plaintiffs, )                                       8
                                ) CASE NO.                               9
               -vs-               ) 1:21-cv-00238                       10   ON BEHALF OF THE DEFENDANT:
                                )                                       11     FAEGRE DRINKER BIDDLE & REATH LLP
           THE TRUSTEES OF INDIANA               )
                                                                               300 North Meridian Street, Suite 2500
           UNIVERSITY,                   )
                                                                        12     Indianapolis, Indiana 46204
                                )
                     Defendant.      )                                         317-237-0300
                                                                        13     BY: ANNE K. RICCHIUTO, ESQ.
                      DEPOSITION OF SETH CROWDER                                  anne.ricchiuto@faegredrinker.com
                        June 30, 2021                                   14
                                                                        15
              Remote oral deposition of SETH CROWDER,                   16
           commencing at 7:04 p.m., on the above date, before           17
           CORINNE T. MARUT, C.S.R. No. 84-1968, Registered             18
           Professional Reporter, Certified Realtime Reporter
                                                                        19   REPORTED BY: CORINNE T. MARUT, C.S.R. No. 84-1968
           and Notary Public.
                                                                        20
                                                                        21
                     GOLKOW LITIGATION SERVICES                         22
                   877.370.3377 ph / 917.591.5672 fax                   23
                         deps@golkow.com                                24


                                                            Page 3                                                         Page 4
       1                    INDEX                                        1       THE REPORTER: All parties to this deposition
       2   SETH CROWDER                         EXAMINATION              2    are appearing remotely and have agreed to the
       3     BY MS. RICCHIUTO.............. 4                            3    witness being sworn in remotely.
       4                                                                 4           Due to the nature of remote reporting,
       5                                                                 5    please pause briefly before speaking to ensure all
       6                                                                 6    parties are heard completely.
       7               EXHIBITS
                                                                         7           Counsel will be noted on the
       8   CROWDER DEPOSITION EXHIBIT                   MARKED FOR ID
                                                                         8    stenographic record.
       9   No. 1     Signed Verification          18
                                                                         9           Counsel, do you so stipulate to the
      10   No. 2     Verified Complaint for        19
                                                                        10    remote swearing in of the witness?
                   Declaratory and Injunctive
                                                                        11       MS. SIEBERT: Plaintiffs' counsel does, yes.
      11           Relief
                                                                        12       MS. RICCHIUTO: IU does.
      12
                                                                        13              (WHEREUPON, the witness was duly
      13
                                                                        14               sworn.)
      14
      15
                                                                        15                 SETH CROWDER,
      16
                                                                        16    called as a witness herein, having been first duly
      17
                                                                        17    sworn, was examined and testified as follows:
      18                                                                18                   EXAMINATION
      19                                                                19    BY MS. RICCHIUTO:
      20                                                                20       Q. Mr. Crowder, my name is Anne Ricchiuto.
      21                                                                21    I'm the lawyer for Indiana University that's
      22                                                                22    defending the lawsuit that you are one of the
      23                                                                23    Plaintiffs in.
      24                                                                24           Before we start, I just want to put a


                                                                                                 1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 2 of 12
                                                    Page 5                                                           Page 6
       1   couple procedural matters on the record since the      1      A. One other time. It's been several years
       2   deposition is virtual.                                 2   ago. It was the result of a car accident I was
       3           If anything happens -- we had this             3   involved in.
       4   happen in another one. If anything happens to your     4      Q. Okay. So, you've done this once before,
       5   technology or you freeze or I freeze or whatever,      5   and you know that the purpose is for me to ask
       6   we'll all just be patient with one another and get     6   questions and get some answers and some information
       7   back together as soon as we can. Is that okay?         7   about what you know and think about this case.
       8       A. Yes, that's fine.                               8          You understand that you're under oath.
       9       Q. Is there anybody in the room with you?          9   Correct?
      10       A. No. I live alone.                              10      A. Correct.
      11       Q. Okay. They could be hiding behind the          11      Q. Okay. Do you have any documents or
      12   skyline, and that would be okay.                      12   notes with you there, Mr. Crowder?
      13           And then what I just need you to do is        13      A. I don't. The only thing I have up at
      14   let me know if -- let me ask it a different way.      14   the moment is the e-mail with the invitation. And
      15           I'm going to ask you not to text or           15   then there's also the share platform, and I'm just
      16   instant message or have any kind of live              16   not sure if I -- if you see me in that or if I need
      17   communications during the deposition. If you need     17   to take any additional action to access that right
      18   to talk to your lawyer or she wants to talk to you,   18   now.
      19   there is a way to do that. But I just need you to     19      Q. So, the only thing -- I'm going to want
      20   tell me. But, otherwise, there is no like             20   to show you a copy of the Complaint, like the
      21   phone-a-friend while we're talking. Okay?             21   actual lawsuit, and you'll be able to see it in
      22       A. Sure.                                          22   there if you log into that portal.
      23       Q. Have you had your deposition ever taken        23          Do you have the credentials to do that?
      24   before?                                               24      A. Well, I see Zoom meeting with meeting ID


                                                    Page 7                                                           Page 8
       1   and pass code and then I see exhibit share platform    1   the question that was asked unless she specifically
       2   with a link.                                           2   tells you not to.
       3      Q. Yep. So if you click that link. You              3           So, we can deal with that when it comes
       4   don't have to do it right this second or you can.      4   up. I just want to let you know that you may hear
       5   But that's -- we are going to have you go in there,    5   her interrupt me from time to time with an
       6   and you can have a minute to make sure that you can    6   objection and that's perfectly fine.
       7   get in and we can walk you through that.               7       A. Okay.
       8      A. Okay.                                            8       Q. Could you state your name for the
       9      Q. Today while you're testifying, if at any         9   record, Mr. Crowder.
      10   time you don't understand my question, please tell    10       A. Seth Crowder.
      11   me so that I can rephrase it and ask you a better     11       Q. What did you do to prepare to testify
      12   question. If you answer my question, I'm going to     12   today?
      13   assume that you understood it.                        13       A. I talked with my attorney and also
      14           The Court Reporter is taking down what        14   listened to a recording of some of the other
      15   we say. And, so, even though in normal                15   Plaintiffs in the case. Initially they wanted to
      16   conversation we do a lot of, you know, kind of        16   do that kind of in one shot. I had a schedule
      17   nodding or head shaking or uh-huh or uh-uhs, we are   17   conflict. So, my attorney was kind enough to send
      18   going to try to help each other and make sure that    18   me a recording of that session that I missed.
      19   we give nice audible answers so she can get them      19       Q. Was that a session that your lawyers had
      20   down for the record. Do you understand?               20   for all the Plaintiffs kind of before you got
      21      A. Yes.                                            21   deposed?
      22      Q. Your attorney might have objections to          22       A. Yes.
      23   some of my questions and if she does, that's okay.    23       Q. Okay. So, you just viewed a recording
      24   She'll say what they are. You will still answer       24   of that at a different time. Is that right?


                                                                                           2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 3 of 12
                                                    Page 9                                                   Page 10
       1      A. It was an audio-only recording.                  1   seeing a Facebook group having to do with concerns
       2      Q. Okay.                                            2   about the mandate; and I remember thinking to
       3      A. But yes.                                         3   myself that I would volunteer to be involved in a
       4      Q. Anything else that you did to prepare to         4   case if one came.
       5   testify this evening?                                  5           But I don't remember specifically how
       6      A. No. Just kind of tried to anticipate             6   that happened, if I had contacted somebody in the
       7   some questions that you may ask, but that's kind of    7   Facebook group. I don't remember the specific
       8   impossible to do. So...                                8   action of that. But that's how I initially found
       9      Q. Okay. Tell me about the lawsuit.                 9   out about it.
      10      A. I'm not sure I understand your question.        10      Q. Does that Facebook group have a name?
      11      Q. Well, you've sued Indiana University,           11      A. It does, yes.
      12   correct?                                              12      Q. What is the name?
      13      A. Correct.                                        13      A. I don't want to misquote it. It's
      14      Q. Why did you do that?                            14   something with the effect of IU Families for
      15      A. I feel that the requirement infringes on        15   Choice, Not Mandates. Something of that nature. I
      16   my religious beliefs.                                 16   don't want to give you the wrong --
      17      Q. What's "the requirement" that you're            17      Q. Okay. That's fine.
      18   talking about?                                        18      A. -- the wrong word for that.
      19      A. The vaccine requirement and the                 19      Q. Some name with maybe some or all of
      20   additional requirements for masking and testing.      20   those words in it?
      21      Q. Okay. Did you -- how did you become             21      A. Correct.
      22   involved in the case?                                 22      Q. Is that something that you just stumbled
      23      A. I -- trying to remember. I don't                23   upon in your feed or did someone point you to it?
      24   remember specifically timelines, but I do remember    24      A. I don't remember anybody pointing me to


                                                  Page 11                                                    Page 12
       1   it. I don't remember if I was actively searching       1   you review the Complaint before it was filed or
       2   for it or if it came up in my feed, to be honest.      2   after it was filed or the portions that you said
       3       Q. You saw that and then either you                3   you reviewed, did you do that before or after it
       4   contacted the Bopp Law Firm or they contacted you      4   was filed?
       5   and now you are a Plaintiff in the case. Is that a     5      A. I believe after.
       6   fair summary?                                          6      Q. Okay. What about the exhibits, did you
       7       A. I think that's fair.                            7   review the exhibits?
       8       Q. Okay. Did you review the Complaint that         8      A. Some of them.
       9   was filed in this case?                                9      Q. Do you remember which ones?
      10       A. I reviewed portions of it. I wouldn't          10      A. I don't.
      11   say that I poured over every single bit of text.      11      Q. Did you -- do you remember signing a
      12   But yes.                                              12   verification page?
      13       Q. Do you know what -- do you remember what       13      A. Yes.
      14   portions you reviewed?                                14      Q. What's your understanding of what that
      15       A. I made sure to kind of see where I was         15   verification means or does?
      16   mentioned and made sure that it was accurate. So,     16      A. I don't have it in front of me, but my
      17   I remember that piece specifically. But I know        17   main takeaway was that what I was claiming was
      18   there were a lot of other Plaintiffs and there were   18   accurate and that I am who I say I am. I am
      19   some -- some different cases there. So, I don't       19   enrolled in the university and that everything that
      20   know all their specific cases.                        20   I was saying was true.
      21       Q. Have you met or talked to any of the           21      Q. Is that something that you signed before
      22   other Plaintiffs?                                     22   you reviewed the Complaint?
      23       A. No.                                            23      A. I don't believe so.
      24       Q. Did you review the -- do you know -- did       24      Q. Well, I'm just trying to figure out the


                                                                                     3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 4 of 12
                                                         Page 13                                                  Page 14
       1   sequence because I think you said you reviewed the       1   on the IUPUI campus.
       2   Complaint after it was filed, and I will just tell       2      Q. Do I take it that you work full time?
       3   you your verification was filed with the Complaint.      3      A. I do.
       4          So, there was a -- there was a signature          4      Q. And then you get deposed --
       5   on the verification, filing the verification, and        5      A. Yeah.
       6   then maybe you reviewed the Complaint if I'm             6      Q. -- when you're really lucky, at 7:00 at
       7   understanding your testimony. But tell me if I           7   night.
       8   don't have that sequence right.                          8      A. Yep.
       9      A. It could be. I don't remember the                  9      Q. What's your full-time job?
      10   sequence myself. I know that there were some            10      A. I work in digital marketing for an ad
      11   conversations via e-mail with an attorney. I know       11   agency in Indianapolis.
      12   that we had had a Zoom call about the case. I           12      Q. So, you have one quarter. If you have a
      13   don't remember where that falls in the timeline of      13   full-time -- well, I'm not going to guess. Do you
      14   when she was requesting a verification and when the     14   live on campus?
      15   case was filed.                                         15      A. No.
      16      Q. Fair enough. Okay. So, you're                     16      Q. You live somewhere in your own
      17   currently an MBA student, Mr. Crowder?                  17   residence?
      18      A. Correct.                                          18      A. Um-hmm.
      19      Q. What year are you?                                19      Q. Okay.
      20      A. I have one quarter left after this                20      A. Yes.
      21   quarter.                                                21      Q. And have you lived during -- since
      22      Q. I don't think I knew MBA was on                   22   March of 2020, have you ever lived on an IU campus?
      23   quarters.                                               23      A. No.
      24      A. Um-hmm. The evening MBA through -- it's           24      Q. How often do you physically have class


                                                         Page 15                                                  Page 16
       1   for an evening MBA?                                      1   quarter is completed.
       2         A. So, the way that the course is designed         2       Q. And this quarter began when?
       3   is a hybrid model. So, when we first started, we         3       A. I don't remember the exact date. I
       4   would have class one day a week on campus and we         4   believe we're roughly four or five weeks into it.
       5   would have our other class for the week online and       5       Q. Okay. So, it's kind of like a
       6   the two would rotate every week. So, the class           6   summer-ish quarter?
       7   that you would have in person one week would be the      7       A. Yes.
       8   one that you would have online the following week.       8       Q. And then when does the next quarter
       9            And then at some point, whenever this           9   start?
      10   pandemic started, they went to all online. And,         10       A. It's mid-August. Actually just got an
      11   so, since that time we've been all online,              11   e-mail today, and don't quote me, but I believe
      12   including this quarter. And next quarter they have      12   it's the 23rd of August.
      13   said that they are going back to kind of the normal     13       Q. Okay. And IU has told you that the next
      14   hybrid model.                                           14   quarter that begins in mid-August will have some
      15         Q. Okay. So, help me out with "this               15   in-person components, is that right?
      16   quarter" and "next quarter."                            16       A. Yeah, the e-mail that I got today
      17            Is "this quarter," has that -- is what         17   indicated that it would be returning back to that
      18   you're calling "this quarter," has that started         18   kind of normal situation with the hybrid model.
      19   yet?                                                    19       Q. And the normal situation is physical
      20         A. Yes. I'm in the -- I'm in the middle of        20   class one day a week?
      21   it.                                                     21       A. Correct.
      22         Q. So, do you have one more quarter after         22       Q. And how long is that class?
      23   this quarter or this is it?                             23       A. I believe they're scheduled for two
      24         A. Correct. I have one more after this            24   hours and 40 minutes typically. Not every


                                                                                      4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 5 of 12
                                                  Page 17                                                  Page 18
       1   professor always takes that entire time, but when I    1       A. I do not.
       2   was physically present on class or in class, most      2       Q. Okay. If you can, log into that website
       3   did take that full time.                               3   and let us know if you need anything.
       4      Q. Okay. So, right now in the current               4       A. I think I am in, but it just says no
       5   quarter, you are not going to campus at all for        5   files in here.
       6   class. Is that correct?                                6       Q. Okay. Refresh it, if you will, for me.
       7      A. That's correct.                                  7   And then you should have one or two.
       8      Q. And beginning in mid-August, whenever            8       A. I see one.
       9   the next quarter starts, you expect to be on campus    9       Q. Okay. We'll start with that one while
      10   for two hours and 40 minutes a week. Is that          10   the other one comes up.
      11   accurate?                                             11           Is it called "Seth Crowder
      12      A. Yes. It's accurate that that is the             12   Verification"?
      13   plan that they have laid out.                         13       A. It said like Exhibit.
      14      Q. Okay. If a professor lets you go after          14       Q. Oh, yeah. Okay. Exhibit 1.
      15   half an hour, you are probably not going to sit       15           Okay. Can you open it up for me?
      16   there for the rest of the time.                       16       A. Yes.
      17      A. I won't fight him, no.                          17       Q. Is it your verification page?
      18      Q. In general, it sounds like that that's          18       A. Yes.
      19   the expectation?                                      19       MS. RICCHIUTO: Okay. So, we'll mark this as
      20      A. Correct.                                        20   Exhibit 1.
      21      Q. Mr. Crowder, have you been vaccinated           21              (WHEREUPON, Crowder Deposition
      22   against COVID-19?                                     22               Exhibit No. 1 was marked for
      23      A. I have not.                                     23               identification: Signed
      24      Q. Do you have any plans to be vaccinated?         24               Verification.)


                                                  Page 19                                                  Page 20
       1   BY MS. RICCHIUTO:                                      1   upper left, Seth, where you can adjust to the
       2       Q. This is docket entry 1-13 in the                2   page numbers?
       3   lawsuit, and this is -- I just want to confirm,        3      A. Um-hmm, yes.
       4   Seth, that this is the verification page that you      4      Q. You are free to look at any page that
       5   signed --                                              5   you want, but what I am the most interested in is
       6       A. It is.                                          6   on page 44.
       7       Q. -- in connection with the Complaint.            7          So, you can either enter 44 there or you
       8   Okay.                                                  8   can scroll down to 44 so that we can find
       9           Now, if we go back, if you refresh one         9   paragraphs 205 and 206, and these are paragraphs
      10   more time, hopefully you will have the actual         10   that are about you. Is that correct?
      11   Complaint.                                            11      A. Yep. I see them.
      12       A. I see "Exhibit 002."                           12      Q. Have you seen them before?
      13       Q. Do you see Exhibit 2?                          13      A. Yes.
      14       A. Yeah.                                          14      Q. Are they accurate?
      15       Q. Okay. So, when you pull that up, this          15      A. Yes.
      16   is the Complaint in the lawsuit, which we're going    16      Q. Are those the paragraphs that you were
      17   to mark as Exhibit 2. It's docket entry No. 1.        17   verifying when you signed that verification page?
      18             (WHEREUPON, Crowder Deposition              18      A. Yes.
      19              Exhibit No. 2 was marked for               19      Q. So, paragraph 205 says you're pursuing
      20              identification: Verified Complaint         20   your MBA. We have talked about that.
      21              for Declaratory and Injunctive             21          That you have a religious objection to
      22              Relief.)                                   22   the vaccine. We've talked about that.
      23   BY MS. RICCHIUTO:                                     23          You have been granted an exemption.
      24       Q. And you see in the left hand -- the            24   Correct?


                                                                                  5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 6 of 12
                                                 Page 21                                                          Page 22
       1      A. From the vaccine, yes.                          1      A. Yes.
       2      Q. Yes. And that was a religious                   2      Q. How many times since March of 2020 would
       3   exemption, correct?                                   3   you estimate that you've worn a mask?
       4      A. Correct.                                        4      A. Gosh, I don't know that I'd be able to
       5      Q. Okay. So, is it your -- do you                  5   give you an accurate estimate. I would say maybe
       6   understand, then, that when you go to campus          6   once or twice per week.
       7   starting in mid-August that you do not have to be     7      Q. Did your employer switch to virtual
       8   vaccinated?                                           8   during when everything was kind of really shut down
       9      A. I do understand that.                           9   in 2020?
      10      Q. Okay. Paragraph 206 identifies                 10      A. Yes.
      11   "religious objection to the extra requirements."     11      Q. Okay. So, where else did you go in 2020
      12   Tell me what the extra requirements are.             12   that required you to wear a mask?
      13      A. My understanding of the extra                  13      A. FedEx, other stores, restaurants,
      14   requirements is being masked while on campus with    14   grocery store, I believe the hardware store.
      15   no exception and being subject to potential COVID    15      Q. Okay. Is there anywhere that you went
      16   testing requirements.                                16   since March of 2020 that required a mask where you
      17      Q. Okay. And you have religious objection         17   did not wear one?
      18   to both of those?                                    18      A. I don't know. I don't know. I don't
      19      A. Correct.                                       19   think so, but I don't know for sure.
      20      Q. So, let's talk about masking first.            20      Q. Is it fair to say that if you did do
      21          Since March of 2020, when the pandemic        21   that, if you did go to a place that required a mask
      22   began, have you ever worn a mask -- not -- I keep    22   and not wear a mask, that that was infrequent if it
      23   saying not Halloween -- but a mask associated with   23   happened?
      24   COVID-19 precautions?                                24      A. I think that's fair.


                                                 Page 23                                                          Page 24
       1       Q. Given the list of places that you              1   been such a blur and I don't remember how quickly
       2   identified for me that you did wear a mask, it        2   they locked that down. So, I couldn't give you a
       3   sounds like generally during the time that masking    3   firm date, but it would have been when we were
       4   was required, you were wearing a mask at places       4   still on campus.
       5   that required it. Is that fair?                       5       Q. Was there ever a time, maybe at that
       6       A. I think that's fair. I tried to avoid          6   tail end leading up to the transition to virtual,
       7   instances where I'd be required to wear a mask for    7   when you were required to wear a mask on campus?
       8   more than a minute or two. So, that's -- that's       8       A. Not that I remember.
       9   kind of what I dealt with I guess.                    9       Q. They may have cleared you out before
      10       Q. Okay. So, during -- during the last --        10   they --
      11   do you go -- do you do your MBA program sort of      11       A. Yeah.
      12   straight through?                                    12       Q. -- before they got that far.
      13       A. Yes.                                          13           You know there was spring break and then
      14       Q. Have you had any quarters off? No?            14   spring break was delayed, and that was sort of the
      15       A. No.                                           15   sequence at that time.
      16       Q. Okay. So, while you were virtual, did         16           When we're thinking about other places
      17   you ever have to go to campus and wear a mask on     17   that you might have worn a mask since March of
      18   campus?                                              18   2020, have you worn a mask at any house of worship
      19       A. No.                                           19   since that time?
      20       Q. When is the last time that you went to a      20       A. No, I don't believe so.
      21   physical class for your MBA or visited campus        21       Q. Is that because you didn't visit a house
      22   physically based on your MBA program?                22   of worship or because masking wasn't required or
      23       A. I can't remember. It would have been in       23   because you just didn't wear one?
      24   the quarter that we were last required, but it's     24       A. I don't honestly remember. The last


                                                                                   6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 7 of 12
                                                      Page 25                                                      Page 26
       1   time I would have been in a house of worship would     1   time that you thought you might have had COVID?
       2   have been with my parents up near Kokomo. But I        2         A. No. I just tried to rest.
       3   don't remember if I wore a mask or if they were        3         Q. Have you ever had a COVID test?
       4   being required at that time.                           4         A. No.
       5       Q. Do you remember approximately when that         5         Q. Did you at the time that you had those
       6   was?                                                   6   COVID symptoms, did you quarantine or did you go
       7       A. I don't. I'm sorry.                             7   out and about? How did you handle that aspect of
       8       Q. Okay. Have you ever had COVID,                  8   it?
       9   Mr. Crowder?                                           9         A. I don't remember quarantining because I
      10       A. I believe that I have, but I was never         10   didn't even know that -- what COVID was. So, it
      11   tested for it. So, I can't say conclusively. But      11   was not even on my radar as something I should
      12   the symptoms that I experienced were very much        12   consider doing because it was so early.
      13   aligned with COVID symptoms.                          13         Q. When was it?
      14       Q. What were they?                                14         A. If I remember correctly, it was
      15       A. Just extreme fatigue, just in the middle       15   December of 2019 or January 2020, somewhere in that
      16   of the day, not being able to keep my eyes open,      16   time frame.
      17   difficulty breathing and some symptoms that were      17         Q. So, at the time that you were having the
      18   kind of related to allergies.                         18   symptoms, did it occur to you that you had COVID or
      19           So, at first I thought that I might have      19   was it later when we all started to learn more?
      20   had just bad allergies; but in hearing more about     20         A. It was later when we started to learn
      21   what COVID entails and the symptoms that are often    21   more because the thing that was really different
      22   present, it made me believe that I -- that's what I   22   for me during that experience was the fatigue. It
      23   had.                                                  23   was just something I don't think I had ever
      24       Q. Did you seek medical treatment at the          24   experienced and it was odd. It seemed odd at the


                                                      Page 27                                                      Page 28
       1   time.                                                  1   virtual in your MBA program, were you aware that IU
       2           And then as I would hear more about            2   had masking and testing rules in place for
       3   other people having COVID and what their experience    3   students?
       4   was like, it kind of made a light bulb go off in my    4         A. It's tough because I -- I'll see e-mails
       5   head, oh, okay, maybe that's what I had, because it    5   come through that talk about it and from what I can
       6   was so different than bad allergies or a regular       6   recall, the timelines aren't always aligned with
       7   cold.                                                  7   the quarter system.
       8      Q. How long did your symptoms last?                 8            And, so, when they have a certain
       9      A. It's tough to say. I think the extreme           9   practice in place and they anticipate it being in
      10   fatigue was roughly a couple of weeks, maybe one to   10   effect on a certain date, it may or may not affect
      11   two weeks.                                            11   the quarter system as much.
      12      Q. Did you interact with other people              12         Q. Okay. So, you didn't -- we know that
      13   during that time?                                     13   you didn't have to wear a mask because you didn't
      14      A. I am sure that I did. I don't have any          14   have to go to campus, is that right?
      15   reason to think that I didn't.                        15         A. Correct.
      16      Q. Was it around like the end-of-year              16         Q. And were you ever subject to COVID
      17   holidays?                                             17   testing by IU?
      18      A. If my estimate is accurate, then that           18         A. I don't -- no, I don't think so.
      19   would be correct. I mean, I did see my folks          19         Q. Well, you know you didn't get one,
      20   around that time.                                     20   right?
      21      Q. Have you ever been tested for COVID             21         A. Right, right.
      22   antibodies?                                           22         Q. So, it sounds like what you're saying is
      23      A. I've not.                                       23   maybe in theory they could have asked you to, but
      24      Q. Last year when you were switched to             24   if they -- if they could have, they didn't because



                                                                                        7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 8 of 12
                                                         Page 29                                                    Page 30
       1   you didn't get a test?                                   1      A. I don't -- for me, the testing
       2         A. Yeah. The e-mails were confusing, and           2   requirement is especially invasive and I believe
       3   it wasn't always clear to me whether they were           3   that masks are very unhealthy. So, my religious
       4   urging people to get tested or they were requiring       4   beliefs I feel are tied to my judgment and my
       5   me specifically to get a test.                           5   discernment and I am not comfortable with it.
       6             I never got any separate e-mail that I         6      Q. Let's talk about masks being unhealthy.
       7   can remember that was different from the general         7   Tell me what's the basis for that belief.
       8   e-mail or any separate phone call or communication       8      A. I believe they restrict breathing.
       9   that was asking me specifically to come in and take      9   They're harder to, you know, get oxygen when you're
      10   a test that I can recall.                               10   wearing them.
      11         Q. Okay. Your -- 206 of the Complaint that        11          And I've also seen studies, there was a
      12   we looked at, Exhibit 2, says that you tried to         12   recent study that -- where somebody had sent a mask
      13   apply for an exemption from masking and testing but     13   to a lab and it came back with lots of different
      14   that was not granted. Is that correct?                  14   bacteria and appeared to be pretty unhealthy to me.
      15         A. That's correct.                                15      Q. Was there any information in that study
      16         Q. And was that to be a medical exemption         16   about how long that mask had been worn or where or
      17   or religious exemption?                                 17   by how many people?
      18         A. Religious exemption.                           18      A. I don't recall.
      19         Q. And what were you told about why that          19      Q. How did you become aware of that study?
      20   was not granted?                                        20      A. I don't remember. I'm guessing through
      21         A. I don't recall if there was a reason           21   social media feed.
      22   given.                                                  22      Q. Did you read the actual study or did you
      23         Q. Why did you feel like you needed that          23   read an article about the study?
      24   exemption if you had the vaccine exemption?             24      A. I saw the article that had mentioned the


                                                         Page 31                                                    Page 32
       1   mask being sent in for the lab test.                     1       Q. Any other harm that you would experience
       2         Q. Do you remember anything else about that        2   if you had to wear a mask for two hours and 40
       3   study or that article, like who wrote them or where      3   minutes a week in your MBA program?
       4   the publication was?                                     4       A. The other concerns are more I guess
       5         A. I don't, but I would probably recognize         5   related to potential in-class impact. I do worry
       6   it again. If it's helpful to you, I could look for       6   that they could cause folks to sort of discriminate
       7   it.                                                      7   against others that do have masks.
       8         Q. Melena doesn't want you to do any               8           I also know through my experience being
       9   homework.                                                9   on campus and participating in class discussion in
      10         A. Okay.                                          10   a really large room was already very difficult.
      11         Q. That's okay.                                   11   Many times the professor had challenges and had
      12         A. Okay.                                          12   difficulty hearing everybody speak up in the room.
      13         MS. SIEBERT: You do enough homework for your      13   So, I feel that adding a mask on top of that would
      14   MBA.                                                    14   make it even more difficult to communicate with the
      15         MS. RICCHIUTO: Witnesses are so nice, though,     15   class.
      16   aren't they sometimes?                                  16           And some classes do have a classroom
      17   BY MS. RICCHIUTO:                                       17   participation component to them in terms of
      18         Q. I won't ask you to do that. I just was         18   grading. So, that's also a concern.
      19   curious if you remembered any other details about       19           And then I also have concerns that, you
      20   it.                                                     20   know, others may not want to work in a group with
      21            Okay. So, masks make it hard to get            21   me if I'm the only one, for instance, that is
      22   oxygen. They have bacteria. And those are               22   required to wear a mask.
      23   concerns that are tied to your religious beliefs?       23           But those are my other additional
      24         A. Correct.                                       24   concerns with masks.


                                                                                       8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 9 of 12
                                                  Page 33                                                          Page 34
       1      Q. Okay. The class that -- how many                 1   have elective classes left?
       2   classes will you have next quarter when you're back    2       A. I think that's right. I don't want to
       3   on campus?                                             3   say for certain. I may still have one core class
       4      A. It remains to be seen. I -- we don't             4   left. I haven't looked at the registration
       5   register for a few more days. I believe I'm            5   schedule yet for next quarter.
       6   required to take 7-1/2 credits if I'm -- if I'm        6       Q. I was just trying to discern whether we
       7   accurate on that, which would equate to three          7   had any way to predict whether you would be in one
       8   classes. Two three-hour classes and one                8   of those really large rooms or if we thought you
       9   one-and-a-half hour class I believe would be the       9   might have smaller classes this next quarter.
      10   breakdown.                                            10       A. I see. Yeah. I don't have a way to
      11      Q. Do you have any idea of the size that           11   predict that right now I don't think.
      12   those classes will be based on kind of what you       12       Q. Okay. The participation component of
      13   have left to take?                                    13   your class, has that been a component of your
      14      A. I don't because when I was on campus,           14   classes while you've been virtual?
      15   I'm pretty certain that all the classes that I was    15       A. It has.
      16   in were considered the core classes that the entire   16       Q. And has being virtual impaired your
      17   cohort has to take.                                   17   ability to obtain that element of your grade?
      18           So, my expectation would be that they         18       A. I don't think so. I think professors
      19   would be a little bit smaller in classes that         19   are still trying to figure that out and how they
      20   aren't considered core classes and the elective       20   marry class participation with the virtual
      21   classes, but I wouldn't be able to give you a great   21   environment, and some have done that through the
      22   guess since I haven't been on campus for those        22   use of discussion boards.
      23   elective classes yet.                                 23           I'm actually in a class right now where
      24      Q. Okay. But is it right that you only             24   the professor, he's made it obvious that he's


                                                  Page 35                                                          Page 36
       1   keeping track of who is participating and he's         1   participation even though it's something new for
       2   included that in his sort of grading rubric.           2   all of us. Is that accurate?
       3           He says if you are participating               3      A. That's accurate.
       4   frequently and it's sort of normal feedback or         4      Q. So, I guess I was just wondering, you
       5   input, you fall into one sort of grading bucket.       5   know, what's the reason or is there any expectation
       6   And if you're also providing really fantastic          6   that professors would try less hard with students
       7   feedback and viewpoints, then that kind of puts you    7   who are masked next quarter to assign them fair
       8   in another category in terms of his grading scale.     8   participation given your observations that they
       9           So, I think each professor has                 9   have done a good job with that in the virtual
      10   approached it a little bit differently, but I think   10   environment?
      11   they've overall done a good job of trying to get      11      A. Oh. I don't think that they would try
      12   group participation out of the online environment.    12   less to encourage participation. But I can see a
      13       Q. Do you have any reason to think that           13   situation where they're frustrated by somebody
      14   they wouldn't apply the same effort to get            14   trying to communicate through masks, because I know
      15   participation for students who are masked?            15   that there was already some frustration
      16       A. Can you maybe restate that?                    16   demonstrated when masks weren't required about
      17       Q. Sure. I think that you told me that one        17   professors not being able to hear students very
      18   of the things that you're worried about is being      18   well. One had even tried to place these kind of
      19   able to participate in your in-person classes with    19   table microphones around the room, and that --
      20   a mask on. Is that right?                             20   those didn't work. And, so, I know that on its own
      21       A. That's right.                                  21   was even challenging and frustrating for a
      22       Q. And I think I understood you to say that       22   professor.
      23   in the virtual environment, professors are doing a    23          So, that's my thought process.
      24   pretty good job of figuring out ways to gauge         24      Q. Do you know if that professor, if that



                                                                                     9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 10 of 12
                                                   Page 37                                                    Page 38
       1    frustration that you perceived, if that impacted       1       Q. Do you typically, MBA students in your
       2    the professor's grading?                               2   program, do you typically choose your groups for
       3       A. I don't know.                                    3   group projects?
       4       Q. And have any of the professors that you          4       A. Usually.
       5    could have in the fall issued any kind of, you         5       Q. So they're not assigned?
       6    know, sort of expectations about masking next          6       A. Not typically.
       7    quarter and whether that will impact participation     7       Q. When you said they may be -- other
       8    grades?                                                8   students may be fearful, why would they be fearful?
       9       A. Can you ask it again?                            9       A. Just from observing societal commentary
      10       Q. Have any of the professors that you             10   and seeing how some have reacted.
      11    could possibly have next quarter published anything   11       Q. To what?
      12    saying, "Here's how I grade my class.                 12       A. To being around people that are not
      13    Participation is really important. If you wear a      13   vaccinated.
      14    mask, that's going to impact negatively your          14       Q. Well, what are they reacting to or what
      15    grade"?                                               15   are they worried about?
      16       A. Not to my knowledge.                            16       A. It seems to me that they're worried that
      17       Q. Your concern about people not wanting to        17   even though they're vaccinated that somehow
      18    work in a group with you, what is that based on?      18   somebody who is not vaccinated is going to infect
      19       A. Well, I'm concerned that the mask is            19   them.
      20    sort of an indication and a giveaway that I haven't   20       Q. Do you have a view about whether that's
      21    been vaccinated, and I'm concerned that some          21   a risk to students who are vaccinated?
      22    students may be fearful of that and may not want me   22       A. Do I have -- sorry. Can you say that
      23    to be in a close circle with them in breakout         23   again?
      24    groups for discussions or in larger group projects.   24       Q. Yeah. Do you believe that students who


                                                   Page 39                                                    Page 40
        1   have been vaccinated are at risk for potentially       1      Q. What's the problem for you -- I think
        2   being exposed to, for example, a variant that          2   you said it's a problem for you. What's the
        3   wasn't covered by their vaccine if they're exposed     3   problem for you with the swab in the nasal cavity?
        4   to somebody who is not vaccinated?                     4      A. I don't like how far it's inserted. It
        5       A. I -- I don't know. I wouldn't want to           5   feels like it's -- it's too far. It's too much of
        6   speculate that -- speculate on that. I would leave     6   an intrusion I feel like.
        7   that to the data and the medical experts. But I        7      Q. And, again, is that a religious view or
        8   don't have a firm opinion on it.                       8   some other view?
        9       Q. Are there other -- I don't need to know         9      A. It's tied to religious views, yes.
       10   what they are, but are there other medical            10      Q. So, if the swab, for example, didn't go
       11   procedures or treatments over the course of your      11   as far in the nasal cavity, would you have -- would
       12   life that you have declined for religious reasons?    12   your religious view change?
       13       A. Not that I can think of.                       13      A. I would be more comfortable with a test
       14       Q. Okay. I think the other aspect of the          14   that was much more surface level.
       15   extra requirements that you're objecting to in        15      Q. Like what if it was a swab to the
       16   paragraph 206 is testing.                             16   fingertip?
       17           Tell me how you will be harmed if you         17      A. That I would be -- I'd be okay with.
       18   are tested for COVID.                                 18      Q. No religious objection to that?
       19       A. I think it depends a little bit on the         19      A. Correct, correct.
       20   test. I feel that the testing that I have see that    20      Q. What about a test using saliva?
       21   requires a swab inserted very far up into the nasal   21      A. I think I would be okay with that if I
       22   cavity is a problem for me. If there were a test      22   was certain on where that was going and who was
       23   available that was less invasive, I don't think I     23   accessing it just because of the DNA component of
       24   would have the same reaction to it.                   24   saliva.


                                                                                  10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 11 of 12
                                                       Page 41                                                        Page 42
       1      Q. What if it were a blood test?                    1    way.
       2      A. I think that would be okay with me.              2            If you don't have to be tested for COVID
       3      Q. I'm not -- I'm not a scientist. Do you           3    by a swab in the nasal cavity, are you harmed by
       4   know if there is DNA in blood?                         4    the testing requirement?
       5      A. I'm not a scientist either.                      5        A. Speaking about testing specifically?
       6      Q. Okay.                                            6        Q. Yes.
       7      MS. SIEBERT: My avid watching of CSI and Law        7        A. No. Any harm beyond that in my mind
       8   and Order tells me the answer is yes. But that's       8    would just be more about inconvenience and what I
       9   not scientific unless Hollywood is science now.        9    feel would be unnecessary if I'm not experiencing
      10      MS. RICCHIUTO: I'm sure if it's in a movie         10    any symptoms.
      11   it's true, Melena.                                    11        Q. What are your plans with respect to your
      12      MS. SIEBERT: It's got to be true.                  12    attendance at IU next quarter if the injunction is
      13      MS. RICCHIUTO: We'll take that.                    13    not granted?
      14   BY MS. RICCHIUTO:                                     14        A. I'm asking myself the same question. I
      15      Q. Let me ask it way, Seth, since neither          15    don't know at this point. Obviously, you know,
      16   you nor I nor CSI are the right source for this.      16    these beliefs are sincerely held enough for me to
      17          Assuming, let's assume for a                   17    attach my name to this Complaint. So, it is
      18   hypothetical, that blood contains DNA just the same   18    something that's important to me.
      19   as saliva does; but you said you were maybe           19            But I've tried not to put the cart
      20   comfortable with saliva and definitely comfortable    20    before the horse, and I think at this point my plan
      21   with blood, is that right?                            21    is to cross that bridge when we get there and make
      22      A. That's right.                                   22    that decision at a future time.
      23      Q. Are there any other ways that you are           23        Q. You're pretty close to graduation,
      24   harmed, if you don't have -- let me ask it this       24    right?


                                                       Page 43                                                        Page 44
       1      A. It's true.                                       1
                                                                          I, CORINNE T. MARUT, C.S.R. No. 84-1968,
       2      Q. Okay. So, if the injunction is not               2   Registered Professional Reporter and Certified
       3   granted, we'll know that before the middle of              Shorthand Reporter, do hereby certify:
                                                                  3           That previous to the commencement of the
       4   August and you'll make your decision then, is that         examination of the witness, the witness was duly
                                                                  4   sworn to testify the whole truth concerning the
       5   your testimony?                                            matters herein;
       6      A. That is my testimony, yes.                       5           That the foregoing deposition transcript
                                                                      was reported stenographically by me, was thereafter
       7      Q. Just one second here.                            6   reduced to typewriting under my personal direction
                                                                      and constitutes a true record of the testimony
       8      MS. RICCHIUTO: That's all the questions I           7   given and the proceedings had;
       9   have for you now.                                                  That the said deposition was taken
                                                                  8   before me at the time and place specified;
      10          Melena, do you have any questions?                          That the reading and signing by the
      11      MS. SIEBERT: I don't.                               9   witness of the deposition transcript was agreed
                                                                      upon as stated herein;
      12      MS. RICCHIUTO: Okay.                               10           That I am not a relative or employee or
                                                                      attorney or counsel, nor a relative or employee of
      13      THE REPORTER: Read and sign on all of these?       11   such attorney or counsel for any of the parties
      14      MS. SIEBERT: Yes, please. Thank you.                    hereto, nor interested directly or indirectly in
                                                                 12   the outcome of this action.
      15            (Time noted: 7:53 p.m.)                      13
      16         FURTHER DEPONENT SAITH NAUGHT                              __________________________________
                                                                 14         CORINNE T. MARUT, Certified Reporter
      17                                                         15
                                                                               (The foregoing certification of this
      18                                                         16   transcript does not apply to any
      19                                                              reproduction of the same by any means, unless under
                                                                 17   the direct control and/or supervision of the
      20                                                              certifying reporter.)
                                                                 18
      21                                                         19
      22                                                         20
                                                                 21
      23                                                         22
      24                                                         23
                                                                 24



                                                                                     11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-25 filed 07/12/21 page 12 of 12
                                                           Page 45                                       Page 46
       1              INSTRUCTIONS TO WITNESS                         1           - - - - - -
       2                                                                           ERRATA
       3             Please read your deposition over                 2           - - - - - -
       4    carefully and make any necessary corrections. You         3
       5    should state the reason in the appropriate space on       4   PAGE LINE CHANGE
       6    the errata sheet for any corrections that are made.       5   ____ ____ ____________________________
       7             After doing so, please sign the errata           6        REASON: ____________________________
       8    sheet and date it.                                        7   ____ ____ ____________________________
       9             You are signing same subject to the
                                                                      8        REASON: ____________________________
                                                                      9   ____ ____ ____________________________
      10    changes you have noted on the errata sheet, which
                                                                     10        REASON: ____________________________
      11    will be attached to your deposition.
                                                                     11   ____ ____ ____________________________
      12             It is imperative that you return the
                                                                     12        REASON: ____________________________
      13    original errata sheet to the deposing attorney
                                                                     13   ____ ____ ____________________________
      14    within thirty (30) days of receipt of the
                                                                     14        REASON: ____________________________
      15    deposition transcript by you. If you fail to do
                                                                     15   ____ ____ ____________________________
      16    so, the deposition transcript may be deemed to be
                                                                     16        REASON: ____________________________
      17    accurate and may be used in court.                       17   ____ ____ ____________________________
      18                                                             18        REASON: ____________________________
      19                                                             19   ____ ____ ____________________________
      20                                                             20        REASON: ____________________________
      21                                                             21   ____ ____ ____________________________
      22                                                             22        REASON: ____________________________
      23                                                             23   ____ ____ ____________________________
      24                                                             24        REASON: ____________________________


                                                           Page 47                                       Page 48
       1          UNITED STATES DISTRICT COURT                        1             LAWYER'S NOTES
                  NORTHERN DISTRICT OF INDIANA
       2           FORT WAYNE DIVISION                                2   PAGE LINE
       3                                                              3   ____ ____ ____________________________
           RYAN KLAASSEN, et al.,         )
       4                     )                                        4   ____ ____ ____________________________
                  Plaintiffs, )
       5                     ) CASE NO.
                                                                      5   ____ ____ ____________________________
             -vs-              ) 1:21-cv-00238                        6   ____ ____ ____________________________
       6                     )
           THE TRUSTEES OF INDIANA            )                       7   ____ ____ ____________________________
       7   UNIVERSITY,               )                                8   ____ ____ ____________________________
                             )
       8          Defendant.      )                                   9   ____ ____ ____________________________
       9                                                             10   ____ ____ ____________________________
                        AFFIDAVIT
      10                                                             11   ____ ____ ____________________________
                   I, SETH CROWDER, the undersigned                  12   ____ ____ ____________________________
      11   affiant, being first duly sworn, on oath say that
           the testimony given at my deposition at the time          13   ____ ____ ____________________________
      12   and place aforesaid is the truth, the whole truth,
           and nothing but the truth, and that I have read the
                                                                     14   ____ ____ ____________________________
      13   foregoing transcript consisting of Pages 1 to 48          15   ____ ____ ____________________________
           inclusive, and do subscribe and make oath that the
      14   same is a true, correct, and complete transcript of       16   ____ ____ ____________________________
           my deposition so given as aforesaid, and includes         17   ____ ____ ____________________________
      15   changes, if any, so made by me.
      16             FURTHER AFFIANT SAITH NAUGHT.                   18   ____ ____ ____________________________
      17
                       _____________________________
                                                                     19   ____ ____ ____________________________
      18                                                             20   ____ ____ ____________________________
                       AFFIANT, SETH CROWDER
      19
                                                                     21   ____ ____ ____________________________
      20   SUBSCRIBED AND SWORN TO before me                         22   ____ ____ ____________________________
      21   this day of   , A.D. 20 .
      22   _____________________________________                     23   ____ ____ ____________________________
      23   Notary Public                                             24   ____ ____ ____________________________
      24


                                                                                   12 (Pages 45 to 48)
